706 N.W.2d 12 (2005)
474 Mich. 927
Ronald PULERA, Plaintiff-Appellee,
v.
STC BROADCASTING, INC., d/b/a WEYI-TV, Defendant-Appellant.
Docket No. 128599, COA No. 250409.
Supreme Court of Michigan.
November 28, 2005.
On order of the Court, the application for leave to appeal the February 8, 2005 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and REINSTATE the July 24, 2003 opinion and order of the Genesee Circuit Court. Plaintiff admitted in paragraph 10 of his complaint: "Per the terms of the employment contract, plaintiff was to work for Defendant Corporation from to April 13, 1998 December 31, 2000." This admission establishes that the parties' employment contract had a beginning date of April 13, 1998 and an ending date of December 31, 2000. It is undisputed that plaintiff worked for the duration of this period and that defendant paid plaintiff for his work during this period. Defendant therefore had no obligation under the employment contract to pay plaintiff a severance. New Amsterdam Casualty Company v. Sokolowski, 374 Mich. 340, 132 N.W.2d 66 (1965) ("If the language of the contract is clear and unambiguous, it is to be construed according to its plain sense and meaning.").
We do not retain jurisdiction.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would deny leave to appeal.